 

10
11
12
13
14
15
16
17
13
19
20

`2'1

22

23

24

25

26

THE H`ONORABLE JAMES L. ROBART

]N TI-IE' UNITED STATE`,S D]STRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT S`EATTLE

UNITED STATES OF AMERICA, NO. CRIS-OOIGZ-]LR

Plaimifi`, MePeS~E-Bj 0RDER GRANTING
MoriON TO SEAL RESPONSE To
V- GOVE;RNMENT’S MOTION 1N

_ LiI_MINE 'r0 ADMIT HANY

HANY VELETANUC» vELETANLIC’S STATEMENTS
R_EGARDlNG CERTAIN UNCHARGED
Defe“da“t' FIREARMS EXPORTS

 

 

 

 

THE COURT having received and reviewed the Motio'n to Seal Response to
Government’s Motien in `l;im.ine to Admit Hany Ve}etanlic’S Statenients Regarding-'
Certain U'neharge_c'l Firearms Exports, and based on all cf the other records and files_in this
matter, and good cause appearing,

IT IS' HEREBY ORD`ERED that the Motion to Seal the Reply is GRANTED. The
Respense to Gevernment’s l\/letieii in Limine to Admit Hany Veletanlic’s Statemente

Regardi'ng Certain Uneharged Firearms 'Exports Shall be maintained under Seal.
*ebruary, 2019.

M\
DATED this \§3 §

THE HONOR BLE JAMES L. ROBART
UN]TED ST TES DISTRICT JUDGE

     

PR()P_OSED ORDER GRANT]NG MOT]'ON T@ L,\w orrlcas 01- iowa inst B'RowNE,P.a
SEAL RESPON S'E TO GOVERNMENT’S MOTION SO‘S§EET(::%§§§§§)§-H§foo
IN 'LIMINE TO ADM]T HANY VELETANI_,]C’S '(206) 333_0~;'77.FAX;(206)33'3H{)_7'30

STATEi\/IENTS REGARDING CERTAIN
UNCHARGED FlREARl°\/IS EXPORTS

 
  

 

 

